
Exhibit 10.23

EMPLOYMENT AGREEMENT


THIS AGREEMENT is made as of the 21st day of August, 2006, by and among ALBANY
BANK & TRUST, National Association (the “Bank”), a national bank; COMMUNITY
CAPITAL BANCSHARES, INC., a bank holding company incorporated under the laws of
the State of Georgia (the “Company”) (collectively, the Bank and the Company are
referred to hereafter as the “Employer”), and JOHN H. MONK, JR., a resident of
the State of Georgia (the “Employee”).


RECITALS:


WHEREAS, the Employer desires to employ the Employee as Chief Executive Officer
and President of the Bank and the Company; and


WHEREAS, the Employee desires to accept employment as the Chief Executive
Officer and President of the Bank and the Company; and


WHEREAS, the Bank received a report of examination from the Office of the
Comptroller of the Currency (the “OCC”); and


WHEREAS, the Bank has entered into an agreement with the OCC within the meaning
of 12 U.S.C. § 1818(b)(1) which is a formal written agreement within the meaning
of 12 U.S.C. § 1818(u)(1)(A); and


WHEREAS, the Bank has received authority to enter into a contract with the
Employee subject to the final decision of the OCC not to disapprove the
employment of Employee as the Chief Executive Officer and President of the Bank;


NOW THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereby agree as follows:
 
1. Definitions. Whenever used in this Agreement, the following terms and their
variant forms shall have the meaning set forth below:


1.1 “Affiliate” shall mean any business entity which controls the Company, is
controlled by or is under common control with the Company.


1.2 “Agreement” shall mean this Agreement and any exhibits incorporated herein
together with any amendments hereto made in the manner described in this
Agreement.


1.3 “Area” shall mean the geographic area within the boundaries of Dougherty and
Lee Counties, Georgia and Houston and Lee Counties, Alabama. It is the express
intent of the Parties that the Area as defined herein is the area where the
Employee performs services on behalf of the Employer under this Agreement.
 

--------------------------------------------------------------------------------

Exhibit 10.23
 
1.4 “Business of the Employer” shall mean the business conducted by the
Employer, which is commercial banking.


1.5 “Cause” shall mean:


1.5.1 With respect to termination by the Employer:


(a) A material breach of the terms of this Agreement by the Employee, including,
without limitation, failure by the Employee to perform his duties and
responsibilities in the manner and to the extent required under this Agreement,
which remains uncured after the expiration of thirty (30) days following the
delivery of written notice of such breach to the Employee by the Board of
Directors of the Company and/or the Bank;


(b) Conduct by the Employee that amounts to fraud, dishonesty or willful
misconduct in the performance of his duties and responsibilities hereunder;


(c) The conviction of the Employee of a felony;


(d) Conduct by the Employee that amounts to gross and willful insubordination or
inattention to his duties and responsibilities hereunder; or


(e) The receipt of any form of notice, written or otherwise, that any regulatory
agency having jurisdiction over the Employer intends to institute any form of
formal or informal regulatory action against the Employee or the Employer,
provided that the Board of Directors of either the Company or the Bank
determines in good faith that such action involves acts or omissions by or under
the supervision of the Employee or that termination of the Employee could
materially assist the Employer in avoiding or reducing the restrictions or
adverse effects to the Employer related to the regulatory action.


1.5.2 With respect to termination by the Employee, a material diminution in the
powers, responsibilities or duties of the Employee hereunder or a material
breach of the terms of this Agreement by the Employer, which remains uncured
after the expiration of thirty (30) days following the delivery of written
notice of such breach to the Employer by the Employee.


1.6 “Change in Control” means any one of the following events:


(a) the acquisition by any person or persons acting in concert of the then
outstanding voting securities of either the Bank or the Company, if, after the
transaction, the acquiring person (or persons) owns, controls or holds with
power to vote fifty percent (50%) or more of any class of voting securities of
either the Bank or the Company, as the case may be, or such other transaction as
may be described under 12 C.F.R. Section 225.41(c)(1) or any successor thereto;
 

--------------------------------------------------------------------------------

Exhibit 10.23
 
(b) within any twelve-month period (beginning on or after the Effective Date)
the persons who were directors of either the Bank or the Company immediately
before the beginning of such twelve-month period (the “Incumbent Directors”)
shall cease to constitute at least a majority of such board of directors;
provided that any director who was not a director as of the Effective Date shall
be deemed to be an Incumbent Director if that director was elected to such board
of directors by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors shall be deemed to be an Incumbent Director;


(c) the approval by the stockholders of either the Bank or the Company or a
reorganization, merger or consolidation, with respect to which persons who were
the stockholders of the Bank or the Company, as the case may be, immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than fifty percent (50%) of the combined voting power
entitled to vote in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities; or


(d) the sale, transfer or assignment of all or substantially all of the assets
of the Company and its subsidiaries to any third party.


1.7 “Confidentiality” means data and information relating to the business of the
Employer (which does not rise to the status of a Trade Secret) which is or has
been disclosed to the Employee or of which the Employee became aware as a
consequence of or through the Employee’s relationship to the Employer and which
has value to the Employer and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Employer (except where such public
disclosure has been made by the Employee without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.


1.8 “Effective Date” shall mean August 21, 2006.


1.9 “Employer Information” means Confidential Information and Trade Secrets.


1.10 “Initial Term” shall mean that period of time commencing on the Effective
Date and running until the earlier of the close of business on the last business
day immediately preceding the first anniversary of the Effective Date or any
termination of employment of the Employee under this Agreement as provided for
in Section 3.


1.11 “Permanent Disability” shall mean the total inability of the Employee to
perform his duties under this Agreement for the duration of the short-term
disability period under the Employer’s policy then in effect as certified by a
physician chosen by the Employer and reasonably acceptable to the Employee.
 

--------------------------------------------------------------------------------

Exhibit 10.23
 
1.12 “Term” shall mean the Initial Term and all subsequent renewal periods.


1.13 “Trade Secrets” means Employer information including, but not limited to,
technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which (a) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use; and (b) is the subject
of efforts that are reasonable under the circumstances to maintain its secrecy.
 
2. Duties.


2.1 Position. The Employee is employed as the Chief Executive Officer and
President of the Bank and the Company and, subject to the direction of the Board
of Directors of the Bank, shall perform and discharge well and faithfully the
duties which may be assigned to him from time to time.
 
2.2 Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Employee pursuant to Section 2.1 hereof, the
Employee shall: (a) devote substantially all of his time, energy and skill
during regular business hours to the performance of the duties of his employment
(reasonable vacations and reasonable absences due to illness excepted) and
faithfully and industriously perform such duties; (b) diligently follow and
implement all management policies and decisions communicated to him by the Board
of Directors; and (c) timely prepare and forward to the Board of Directors all
reports and accounting as may be requested of the Employee.


2.3 Permitted Activities. The Employee shall devote his entire business time,
attention and energies to the Business of the Employer and shall not during the
Term be engaged (whether or not during normal business hours) in any other
business or professional activity, whether or not such activity is pursued for
gain, profit or other pecuniary advantage; but this shall not be construed as
preventing the Employee from (a) investing his personal assets in businesses
which (subject to clause (b) below) are not in competition with the Business of
the Employer and which will not require any services on the part of the Employee
in their operation or affairs and in which his participation is solely that of
an investor, (b) purchasing securities in any corporation whose securities are
regularly traded provided that such purchase shall not result in him
collectively owning beneficially at any time five percent (5%) or more of the
equity securities of any business in competition with the Business of the
Employer; and (c) participating in civic and professional affairs and
organizations and conferences, preparing or publishing papers or books or
teaching so long as the Board of Directors of the Company and the Bank approves
of such activities prior to the Employee’s engaging in them.


3. Term and Termination.


3.1 Term. Employee acknowledges that his employment by the Company and the Bank
is contingent upon approval of the OCC by affirmative decision of that agency
not to disapprove his employment by the Bank. If the OCC were to exercise that
option and disapproves Employee, then Employee understands that the term of his
employment would be from the effective date until his discharge by virtue of the
action of the OCC. Subject to that contingency, the first term of this Agreement
begins on August 21, 2006 and ends on August 20, 2007 and shall be extended for
additional terms of one year each unless cancelled by either party as of the end
of the first term or any additional term upon not less than thirty (30) days
notice prior to the end of any such term. Should the Employer exercise its
option not to renew this Agreement, the Employer’s obligation to the Employee
shall be controlled by Section 3.2 of this Agreement.
 

--------------------------------------------------------------------------------

Exhibit 10.23
 
3.2 Termination. During the Term, the employment of the Employee under this
Agreement may be terminated only as follows:


3.2.1 By the Employer:


(a) For Cause, upon written notice to the Employee pursuant to Section 1.5.1
hereof, in which event the Employer shall have no further obligation to the
Employee except for the payment of any amounts earned and unpaid under Section 4
on the effective date of termination;


(b) Without Cause at any time, provided that the Employer shall give the
Employee thirty (30) days’ prior written notice of its intent to terminate, in
which event the Employer shall be required to continue to meet its obligations
to the Employee under Sections 4.1 and 4.2 for a period equal to twelve (12)
months following the effective date of termination and under Section 4.4 to the
extent provided in that Section; or


(c) Upon the Permanent Disability of Employee at any time, provided that the
Employer shall give the Employee thirty (30) days’ prior written notice of its
intent to terminate, in which event the Employer shall be required to continue
to meet its obligations to the Employee under Sections 4.1 and 4.2 for the
period of six (6) months following the effective date of termination


3.2.2 By the Employee:


(a) For Cause, provided that the Employee shall give the Employer sixty (60)
days’ prior written notice of his intent to terminate, in which event the
Employer shall be required to continue to meet its obligations to the Employee
under Section 4.1 and 4.2 for a period equal to twelve (12) months following the
effective date of termination and under Section 4.4 to the extent provided in
that Section;


(b) Without Cause, provided that the Employee shall give the Employer sixty (60)
days’ prior written notice of his intent to terminate, in which event the
Employer shall have no further obligation to Employee except future payment of
any amounts earned and unpaid under Section 4 on the effective date of the
termination; or
 

--------------------------------------------------------------------------------

Exhibit 10.23
 
(c) Upon the Permanent Disability of the Employee, in which event the Employer
shall be required to continue to meet its obligation to the Employee under
Sections 4.1 and 4.2 for six (6) months following the effective date of
termination.


3.3 If, within twelve (12) months prior to or twenty-four (24) months following
a Change in Control, the Employee terminates his employment for Cause or the
Employer terminates the Employee’s employment without Cause, the Employer shall
be required to pay the Employee in cash a lump sum payment in an amount equal to
1.5 times the sum of (a) the average of the Employee’s Base Salary paid over the
immediately preceding three (3) calendar years or, if less, over the Employee’s
entire employment history with the Employer and (b) the average of the annual
Incentive Compensation (as defined below) paid over the immediately preceding
three (3) calendar years or, if less, over the Employee’s entire employment
history with the Employer, which shall be paid to the Employee no later than
ninety (90) days following the effective date of termination. Notwithstanding
any other provision of this Agreement to the contrary, if the aggregate amount
provided for in this Agreement and the other payments and benefits which the
Employee has the right to receive from the Employer (the “Total Amount”) would
constitute a “parachute payment,” as defined in Section 280G(b)(2) of the
Internal Revenue Code, the Total Amount shall be reduced so that it does not
exceed an amount equal to (i) 2.99 multiplied by (ii) the Employee’s “base
amount” for the “base period,” as such terms are defined under Section 280G of
the Internal Revenue Code. In the event the Total Amount is reduced by reason of
this Section, the Employee shall be entitled to determine which portion of the
Total Amount is to be reduced so that the Total Amount to be paid to the
Employee, as so reduced, satisfies the limitation described in the immediately
preceding sentence.


3.4 Termination By Agreement. At any time upon mutual, written agreement of the
parties, in which event the Employer shall have no further obligation to the
Employee except for the payment of any amounts earned and unpaid under Section 4
on the effective date of termination unless otherwise set forth in the written
agreement.


3.5 Termination Due To Death. Notwithstanding anything in this Agreement to the
contrary, the Term shall end automatically upon the Employee’s death, in which
event the Employer shall be requested to continue obligation to the Employee
under Sections 4.1 and 4.2 for six (6) months following the effective date of
termination.


3.6 Effect of Termination. Termination of the employment of the Employee
pursuant to Section 3 shall be without prejudice to any right or claim which may
have previously accrued to either the Employer or the Employee hereunder and
shall not terminate, alter, supersede or otherwise affect the terms and
covenants and the rights and duties prescribed in this Agreement. Upon
termination of the Employee’s employment, the Employer shall have no further
obligation to the Employee or the Employee’s estate, except for payment of any
amounts earned and unpaid under Section 4 on the effective date of termination
and any payments set forth in Sections 3.2.1(b) or (c), Section 3.2.2(a) or (c),
Section 3.3 or Section 3.5, as applicable.


4. Compensation. The Employee shall receive the following salary and benefits.
 

--------------------------------------------------------------------------------

Exhibit 10.23
 
4.1 Base Salary. From the beginning of the initial term of employment through
December 31, 2006, the Employee shall be compensated at a base rate of $203,000
annually (the “Base Salary”). On January 1, 2007, the Base Salary shall be
raised to $210,000 annually. The Employee’s Base Salary shall be reviewed by the
Board of Directors or its designee annually, and shall be adjusted annually
thereafter by such amount, if any, as may be determined by the Board of
Directors or its designee in their sole discretion. Base Salary shall be payable
in accordance with the Employer’s normal payroll practices.


4.2 Options. Upon execution of this Employment Contract, Employee shall be
granted 10,000 options for shares of stock in the Company. On January 1, 2007,
the Employee shall be granted an additional 5,000 options for shares of stock in
the Company. Thereafter, when Employee is successful in having the agreement
between the Bank and the OCC terminated, he shall be granted an option for an
additional 15,000 shares of stock in the Company.


4.3 Incentive Compensation. Within ninety (90) days following the end of each
calendar year of the Employer’s operations, the Employer shall pay the Employee
a cash bonus, if any, based upon satisfying criteria established by the Board of
Directors of the Company and the Bank (in its sole discretion) and communicated
to the Employee in writing no later than April 1 of that calendar year (the
“Incentive Compensation”).


4.4 Health Insurance.


(a) The Employee shall be entitled to participate in the health insurance plan
provided by the Employer for its employees. The Employer will pay the full cost
of the premiums under such plan for health insurance coverage for the Employee
and his family.


(b) In the event of (i) termination by the Employee For Cause (Section
3.2.2(a)), or (ii) termination by the Employee following a Change of Control
(Section 3.3), the Employer shall reimburse Employee for the cost of premium
payments paid by Employee to continue his then existing heath insurance as
provided by the Employer for a period of six (6) months following the date of
termination of employment.


(c) In the event of termination by the Employer Without Cause (Section 3.2.2(a))
or upon Permanent Disability (Section 3.2.1(c)), the Employer shall reimburse
the Employee for the cost of premium payments paid by Employer to continue his
then existing health insurance as provided by the Employer for a period of
twelve (12) months following the date of termination of employment.


4.5 Automobile. Beginning as of the effective date, the Employer shall provide
Employee with an automobile to be used by the Employee for business and personal
purposes. The make and model of the automobile shall be determined by the
Employer. The Employer will pay expenses associated with the operation,
maintenance, repair and insurance for the automobile.
 

--------------------------------------------------------------------------------

Exhibit 10.23
 
4.6 Moving Expenses. Employer shall pay Employee’s moving cost from Bainbridge,
Georgia to Albany, Georgia, upon reasonable proof of such moving expenses. The
amount of reimbursement shall be equal to the actual cost of moving not to
exceed Seven Thousand ($7,000.00) Dollars.


4.7 Business Expenses: Memberships. The Employer specifically agrees to
reimburse the Employee for (a) reasonable business (including travel) expenses
incurred by him in the performance of his duties hereunder, as approved from
time to time by the Board of Directors of the Company and the Bank, and (b) the
dues and business related expenditures, including initiation fees, associated
with membership in a single country club and a single civic association both as
selected by the Employee and in professional associations which are commensurate
with his position; provided, however, that the Employee shall, as a condition of
reimbursement, submit verification of the nature and amount of such expenses in
accordance with reimbursement policies from time to time adopted by the Employer
and in sufficient detail to comply with rules and regulations promulgated by the
Internal Revenue Service.


4.8 Vacation. On a non-cumulative basis the Employee shall be entitled to four
(4) weeks of vacation in each successive twelve-month period during the Term,
during which his compensation shall be paid in full. Employee will endeavor to
take at least two consecutive weeks each year for vacation, the other vacation
to be taken at the time the Employer determines appropriate, taking into account
the requirements of the Employer.


4.9 Benefits. In addition to the benefits specifically described herein, the
Employee shall be entitled to such benefits as may be available from time to
time for executives of the Employer similarly situated to the Employee. All such
benefits shall be awarded and administered in accordance with the Employer’s
standard policies and practices. Such benefits may include, by way of example
only, profit sharing plans, retirement or investment funds, dental, health, life
and disability insurance benefits and such other benefits as the Employer deems
appropriate. The Employer makes no representation to the Employee regarding the
taxability or nontaxability of any benefits provided under Section 4.


4.10. Withholding. The Employer may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income, FICA and other withholding requirements.


5. Employer Information.


5.1 Ownership of Information. All Employer Information received or developed by
the Employee while employed by the Employer will remain the sole and exclusive
property of the Employer.


5.2 Obligation of the Employee. The Employee agrees (a) to hold Employer
Information in strictest confidence, and (b) not to use, duplicate, reproduce,
distribute, disclose or otherwise disseminate Employer Information or any
physical embodiments thereof and may in no event take any action causing or fail
to take any action necessary in order to prevent any Employer Information from
losing its character or ceasing to qualify as Confidential Information or a
Trade Secret. In the event that the Employee is required by law to disclose any
Employer Information, the Employee will not make such disclosure unless (and
then only to the extent that) the Employee has been advised by independent legal
counsel that such disclosure is required by law and then only after prior
written notice is given to the Company when the Employee becomes aware that such
disclosure has been requested and is required by law. This Section 5 shall
survive for a period of six (6) months following termination of this Agreement
for any reason with respect to Confidential Information, and shall survive
termination of this Agreement for any reason for so long as is permitted by the
then-current Georgia Trade Secrets Act of 1990, O.C.G.A. §§ 10-1-760 - 10-1-767,
with respect to Trade Secrets.
 

--------------------------------------------------------------------------------

Exhibit 10.23
 
5.3 Delivery upon Request or Termination. Upon request by the Employer, and in
any event upon termination of his employment with the Employer, the Employee
will promptly deliver to the Employer all property belonging to the Employer,
including, without limitation, all Employer Information then in his possession
or control.


6. Non-Competition. The Employee agrees that during his employment by the
Employer hereunder and, in the event of his termination by the Employer with
Cause pursuant to Section 3.2.1(a), by the Employee without Cause pursuant to
Section 3.2.2(b) or by the Employee in connection with a Change in Control
pursuant to Section 3.3, for a period of twelve (12) months thereafter, he will
not (except on behalf of or with the prior written consent of the Employer),
within the Area, either directly or indirectly, on his own behalf or in the
service or on behalf of others, as a principal, partner, officer, director,
manager, supervisor, administrator, consultant, executive employee or in any
other capacity which involves duties and responsibilities similar to those
undertaken for the Employer, or engage in any business which is the same as or
essentially the same as the Business of the Employer.


7. Non-Solicitation of Customers. The Employee agrees that during his employment
by the Employer hereunder and, in the event of his termination by the Employer
with Cause pursuant to Section 3.2.1(a), by the Employee without Cause pursuant
to Section 3.2.2(b) or by the Employee in connection with a Change in Control
pursuant to Section 3.3, for a period of twelve (12) months thereafter, he will
not (except on behalf of or with the prior written consent of the Employer),
within the Area, on his own behalf or in the service or on behalf of others,
solicit, divert or appropriate or attempt to solicit, divert or appropriate,
directly or by assisting others, any business from any of the Employer’s
customers, including actively sought prospective customers, with whom the
Employee has or had material contact during the last two (2) years of his
employment, for purposes of providing products or services that are competitive
with those provided by the Employer.


8. Non-Solicitation of Employees. The Employee agrees that during his employment
by the Employer hereunder and, in the event of his termination by the Employer
with Cause pursuant to Section 3.2.1(a), by the Employee without Cause pursuant
to Section 3.2.2(b) or by the Employee in connection with a Change in Control
pursuant to Section 3.3, for a period of twelve (12) months thereafter, he will
not (except on behalf of or with the prior written consent of the Employer),
within the Area, on his own behalf or in the service or on behalf of others,
solicit, recruit or hire away or attempt to solicit, recruit or hire away,
directly or by assisting others, any employee of the Employer or its Affiliates,
whether or not such employee is a full-time employee or a temporary employee of
the Employer or its Affiliates and whether or not such employment is pursuant to
written agreement and whether or not such employment is for a determined period
or is at will.
 

--------------------------------------------------------------------------------

Exhibit 10.23
 
9. Remedies. The Employee agrees that the covenants contained in Sections 5
through 8 of this Agreement are of the essence of this Agreement; that each of
the covenants is reasonable and necessary to protect the business, interests and
properties of the Employer; and that irreparable loss and damage will be
suffered by the Employer should he breach any of the covenants. Therefore, the
Employee agrees and consents that, in addition to all the remedies provided by
law or in equity, the Employer shall be entitled to a temporary restraining
order and temporary and permanent injunctions to prevent a breach or
contemplated breach of any of the covenants. The Employer and the Employee agree
that all remedies available to the Employer or the Employee, as applicable,
shall be cumulative.


10. Severability. The parties agree that each of the provisions included in this
Agreement is separate, distinct and severable from the other provisions of this
Agreement and that the invalidity or unenforceability of any Agreement provision
shall not affect the validity or enforceability of any other provision of this
Agreement. Further, if any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction because of a conflict between
the provision and any applicable law or public policy, the provision shall be
redrawn to make the provision consistent with and valid and enforceable under
the law or public policy.


11. No Set-Off by the Employee. The existence of any claim, demand, action or
cause of action by the Employee against the Employer, or any Affiliate or the
Employer, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Employer of any of its rights
hereunder.


12. Notice. All notices and other communications required or permitted under
this Agreement shall be in writing and, if mailed by prepaid first-class mail or
certified mail, return receipt requested, shall be deemed to have been received
on the earlier of the date shown on the receipt or three (3) business days after
the postmarked date thereof. In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted. All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:
 
(i)
If to the Employer, to it at:              
Chairman, Board of Directors
Community Capital Bancshares
2815 Meredyth Drive
Albany, GA 31707
 

 

--------------------------------------------------------------------------------

Exhibit 10.23
 

  (ii) If to the Employee, to him at:                  

 
13. Assignment. Neither party hereto may assign or delegate this Agreement or
any of its rights and obligations hereunder without the written consent of the
other party hereto.


14. Waiver. A waiver by the Employer of any breach of this Agreement by the
Employee shall not be effective unless in writing, and no waiver shall operate
or be construed as a waiver of the same or another breach on a subsequent
occasion.


15. Arbitration. Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
only in the State Court of Dougherty County or the federal court for the Middle
District of Georgia. The Employer and the Employee agree to share equally the
fees and expenses associated with the arbitration proceedings.


16. Attorneys’ Fees. In the event that the parties have complied with this
Agreement with respect to arbitration of disputes and litigation ensues between
the parties concerning the enforcement of an arbitration award, the Employer
shall pay all costs and expenses in connection with such litigation until such
time as a final determination (excluding any appeals) is made with respect to
the litigation. If the Employer prevails in such litigation, the Employer shall
be entitled to receive from the Employee all reasonable costs and expenses,
including without limitation attorneys’ fees, incurred by the Employer on behalf
of the Employee in connection with such litigation, and the Employee shall pay
such costs and expenses to the Employer promptly upon demand by the Employer.


17. Applicable Law. This Agreement shall be construed and enforced under and in
accordance with the laws of the State of Georgia.


18. Interpretation. Words importing any gender include all genders. Words
importing the singular form shall include the plural and vice versa. The terms
“herein”, “hereunder”, “hereby”, “hereto”, “hereof” and any similar terms refer
to this Agreement. Any captions, titles or headings preceding the text of any
article, section or subsection herein are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction or effect.


19. Entire Agreement. This Agreement embodies the entire and final agreement of
the parties on the subject matter stated in the Agreement. No amendment or
modification of this Agreement shall be valid or biding upon the Employer or the
Employee unless made in writing and signed by both parties. All prior
understandings and agreements relating to the subject matter of this Agreement
are hereby expressly terminated.
 

--------------------------------------------------------------------------------

Exhibit 10.23
 
20. Rights of Third Parties. Nothing herein expressed is intended to or shall be
construed to confer upon or give to any person, firm or other entity, other than
the parties hereto and their permitted assigns, any rights or remedies under or
by reason of this Agreement.


21. Survival. The obligations of the Employee pursuant to Sections 5, 6, 7, 8
and 9 shall survive the termination of the employment of the Employee hereunder
for the period designated under each of those respective sections.


22. Joint and Several. The obligations of the Bank and the Company to Employee
hereunder shall be joint and several.


IN WITNESS WHEREOF, the Employer and the Employee have executed and delivered
this Agreement as of the date first shown above.
 

       
THE BANK:
 
ALBANY BANK & TRUST,
NATIONAL ASSOCIATION
 
   
   
  By:   /s/ Charles M. Jones, III  

--------------------------------------------------------------------------------

Print Name: Charles M. Jones, III
Title: Chairman


       
THE COMPANY:
 
COMMUNITY CAPITAL BANCSHARES, INC.
 
   
   
  By:   /s/ Charles M. Jones, III  

--------------------------------------------------------------------------------

Print Name: Charles M. Jones, III
Title: Chairman




           
   
 
THE EMPLOYEE:
 
 
/s/ John. H. Monk, Jr.  

--------------------------------------------------------------------------------

JOHN H. MONK, JR.

 

--------------------------------------------------------------------------------

